IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT
                                         _______________

                                           m 00-30804
                                         Summary Calendar
                                         _______________



                                       SANDRA J. BRIDGES,

                                                             Plaintiff-Appellant,


                                              VERSUS

                              DEPARTMENT OF SOCIAL SERVICES,

                                                             Defendant-Appellee.


                                   _________________________

                            Appeal from the United States District Court
                               for the Middle District of Louisiana
                                           (98-CV-931)
                                 _________________________
                                          April 27, 2001


Before SMITH, BENAVIDES,                                Sandra Bridges requested a designated han-
  and DENNIS, Circuit Judges.                        dicapped parking space from her employer, the
                                                     Department of Social Services (“DSS”).
JERRY E. SMITH, Circuit Judge:*                      When she did not get one, she sued under the
                                                     Americans with Disabilities Act (“ADA”),
                                                     claiming that she did not receive a reasonable
                                                     accommodation. The district court granted
   *
                                                     summary judgment for DSS, and we affirm.
     Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be
                                                                          I.
published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R.          Bridges experiences pain in walking.
47.5.4.                                              Although her condition does not prevent her
either from working in the office or from              who is an applicant or employee unless such
household chores, she requested a parking              covered entity can demonstrate that the
space close to the building to minimize her            accommodation would impose an undue
walking distance. The DSS accommodated                 hardship on the operation of the business of
her request by assigning her to a space in the         such covered entity.” 42 U.S.C. § 12112(b)-
parking garage near the building as soon as it         (5)(A). Bridges can state a claim for
became available, whereas she previously had           discrimination based on her employer’s failure
to park in an open lot across the street.              to accommodate a disability by showing that
Bridges contends that she should have                  (1) the employer is covered by the statute; (2)
received a designated “handicapped” parking            she is an individual with a disability; (3) she
space.     She complains that when the                 can perform the essential functions of the job
handicapped space became available, it was             with or without reasonable accommodations;
assigned to another employee who had                   and (4) the employer had notice of the
requested an accommodation.                            disability and failed to provide
   Bridges avers that she must park in a               accommodation. Lyons v. Legal Aid Soc’y, 68
“stacked” space, which requires her to make            F.3d 1512, 1515 (2d Cir. 1995) (stating that a
extra trips to the garage to accommodate the           failure to provide a parking space for a
person in the other space. DSS explains that           disabled employee may present a cognizable
the handicapped slot is the only parking space         claim under the ADA).
closer to the building than is the one Bridges
uses; the two spaces are separated only by the            DSS does not contest that it is a covered
width of a driveway.                                   entity and that Bridges can perform the
                                                       essential functions of the job.1 Although
                      II.
   We review a summary judgment de novo,
applying the same standards as did the district           1
                                                             A failure-to-accommodate claim under the
court. Vielma v. Eureka Co., 218 F.3d 458,             ADA is distinct from a claim of disparate treatment
462 (5th Cir. 2000). We draw all reasonable            and is analyzed separately under the law. E.g.,
inferences in favor of the non-movant.                 Green v. Nat’l Steel Corp., 197 F.3d 894, 897-98
Anderson v. Liberty Lobby, Inc., 477 U.S.              (7th Cir. 1999). Such failure to accommodate,
242, 248 (1986). Summary judgment is                   however, may provide evidence of disparate
proper “if the pleadings, depositions, answers         treatment. See Burch v. Coca-Cola Co., 119 F.3d
to interrogatories, and admissions on file,            305, 314 (5th Cir. 1997) (“A wrongful termination
together with the affidavits, if any, show that        claim under the ADA is not properly analyzed
there is no genuine issue of material fact and         under a reasonable accommodation theory unless
that the moving party is entitled to judgment          an employer is shown to have terminated a
                                                       qualified individual with a disability in order to
as a matter of law.” FED. R. CIV. P. 56(c).
                                                       avoid accommodating that employee’s impairments
                                                       at the workplace.”). Because Bridges alleges no
                      III.                             adverse employment action, we need not apply
   The ADA requires that covered entities              disparate treatment analysis here. To the extent
make “reasonable accommodations to the                 that the district court relied on disparate treatment
known physical or mental limitations of an             analysis to grant summary judgment for DSS, it
otherwise qualified individual with a disability       erred. We may affirm, however, on any basis
                                                                                              (continued...)

                                                   2
Bridges has suffered no adverse employment              major life activity as compared to the
action, she may still raise a claim of                  condition, manner, or duration under which
discrimination based on the alleged failure             the average person under which the average
reasonably to accommodate her disability. See           person in the general population can perform
Loulseged v. Akzo Nobel, Inc., 178 F.3d 731,            the same major life activity.” Id. (citing 29
734 (5th Cir. 1999). To raise this claim                C.F.R. § 1630.2(j)(1)(ii)).
independently of a disparate treatment claim,
however, she “must demonstrate that a                       Bridges can walk around the office and can
substantially limiting impairment somehow               do household chores, shopping, and yard
affected [her] ability to perform [her] job.            work. She has identified no activity in which
Without such a showing, there would be                  she cannot engage. She asserts, however, that
nothing for an employer to accommodate.”                she attempts to minimize walking because it
Burch, 119 F.3d at 315 n.4.                             causes her pain. This condition does not qual-
                                                        ify as a “significant” restriction on her ability
                       A.                               to walk within the meaning of the ADA.2
   We must consider whether Bridges is dis-
abled within the meaning of the ADA, which                                      B.
defines “disability” as “(A) a physical or                 Even if we were to conclude that Bridges is
mental impairment that substantially limits one         “significantly restricted as to the . . . duration”
or more o f the major life functions of such            of her walking, she could not recover, because
individual; (B) a record of such impairment; or         she has not demonstrated that DSS knew of
(C) being regarded as having such impair-               her disability and failed to make reasonable
ment.” 42 U.S.C. § 12102(2). “[T]he                     accommodation. Bridges had several informal
impairment must be substantially limiting at the        conversations with her supervisors about her
time of the requested accommodation.” Burch             parking assignment in an open lot some
v. Coca-Cola Co., 119 F.3d 305, 315 (5th Cir.           distance from the office building, and she made
1997).                                                  a formal request for accommodation in July
                                                        1996. In September 1996, the DSS assigned
   To examine “major life functions” and sub-           her a parking space in the office building
stantial limitations, we look to the regulations        garage. This spot is precisely sixty feet, six
promulgated by the Equal Employment                     inches from the entrance to the building.
Opportunity Commission. Dutcher v. Ingalls              Bridges’s main complaint with the
Shipbuilding, 53 F.3d 723, 726 (5th Cir.
1995). These regulations classify walking as a
major life function. Id. (citing 29 C.F.R.                 2
§ 1630.2(i)). The definition of “substantially               See Dutcher, 53 F.3d at 726 n.11 (concluding
                                                        that difficulty in picking little things up from the
limits” includes “significantly restricted as to
                                                        floor, operating a car ignition, or holding things
the condition, manner, or duration under                high up or really tightly for long periods of time did
which an individual can perform a particular            not present sufficient evidence for a jury to
                                                        determine that impairment significantly limited a
                                                        major life activity). The district court found that
   1
   (...continued)                                       Bridges had not demonstrated a substantial limit to
supported by the record. Berry v. Brady, 192 F.3d       the major life activity of working. Bridges does not
504, 507 (5th Cir. 1999).                               contest this finding.

                                                    3
accommodation is that she occasionally has to
make an extra trip to the garage because she
parks in a stacked space.

   “The ADA is a federal discrimination
statute designed to remove barriers which
prevent qualified individuals with disabilities
from enjoying the same employment
opportunities that are available to persons
without disabilities.” Taylor v. Principal Fin.
Group, Inc., 93 F.3d 155, 161 (5th Cir. 1996).
Bridges has alleged no barrier to her
employment opportunities. Moreover, “the
ADA requires employers to reasonably
accommodate limitations, not disabilities.” Id.
at 164.

   “This is a critical distinction, because the
existence vel non of a disability or impairment
is material to a reasonable accommodation
claim only insofar as it limits an employee’s
ability to perform his or her job.” Burch v.
Coca-Cola, Co., 119 F.3d 305, 314 (5th Cir.
1997). Bridges has not alleged any limitation
on her ability to perform her job under the
current arrangement. Therefore, the district
court correctly concluded that DSS had no
duty to provide her with the specific parking
space that she requested.

   AFFIRMED.




                                                  4